Per Curiam.

We are of opinion, that the case in Southard extends to surveyors; and the great reason why certio*47raris of this kind could not be allowed at chambers, was, that public proceedings should not be interrupted by the allocatur of a single j udge.
Ford J.
I am satisfied that the allocatur was not within the rule laid down in Southard. How far that rule ought to be modified, is another question.
EosselIj J.
had no objection to reconsider that rule, and modify it if thought advisable.
Certiorari quashed.